DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to amendment filed on 02/02/2022. Claims 1-20 are pending. The amendment have overcome the rejection under 35 U.S.C. 112(b) and 103 as set forth in the previous office action. However, Applicant has failed to address the objection as previous recited. Thus, the objection is still stand. Furthermore, upon reconsideration, there are new objection to drawing and rejection 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments, see Remarks page 10-15, filed on 02/02/2022, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive because Ma or closest prior art found does not teach a telemetry device, comprises a processing circuitry and memory, that communicates with a receiving station that processes an operating parameter of an airborne device as a compressed RDM value. The rejection of 35 U.S.C. 103 has been withdrawn.
In responsive to Applicant’s argument regarding rejection under 35 U.S.C. 101 on Remarks page 9 “Independent claims 1, 15, and 18 have been amended with this response to address and overcome the 101 rejections”.	
Examiner respectfully disagrees because the amended claims 1, 15, and 18 does not overcome the rejection under 101. See rejection below for details.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 4 “the bias term” should be “the predetermined bias term”.
Appropriate correction is required.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "airborne device" as recited in claim 1  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “the compressed RDM value can be processed to control at least one of speed, path, and destination of the airborne device”. it is unclear the term “can be” refers to the compressed RDM value might be processed to control the airborne device, or the compressed RDM is configured to control the airborne device, or is it possible for the compressed RDM value to not control the airborne device. Therefore, such term “can be” would render the claim unclear and indefinite. For examination purposes, Examiner interpreted such limitation “the compressed RDM value can be processed to control at least one speed, path, and destination of the airborne device” as an intended use. Dependent claims are also rejected for inheriting the deficiencies in which claim they depend on.

Claim 18 recites “a compressed number representing the RDM value”. it is unclear how “the RDM value” represents both a binary floating point number and a compressed number. For examination purposes, examiner interpreted the limitation as “a compress number representing a compressed RDM value”. Dependent claims are also rejected for inheriting the deficiencies in which claim they depend on.

Claim 18 recites “the compressed number can be transmitted and processed to control at least one of speed, path, and destination of the airborne device”. it is unclear the term “can be” refers to the compressed number might be transmitted and processed to control the airborne device, or the compressed number is configured to be transmitted and processed to control the airborne device, or is it possible for the compressed number to not be transmitted and processed to control the airborne device. Therefore, such term “can be” would render the claim unclear and indefinite. For examination purposes, Examiner interpreted such limitation “the compressed number can be transmitted and processed to control at least one speed, path, and destination of the airborne device” as an intended use. Dependent claims are also rejected for inheriting the deficiencies in which claim they depend on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, recites an apparatus that receives value and convert the value in to decibels and transmit the converted value.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites convert the RDM value to a compressed RDM value in decibels, wherein the compressed RDM value comprising a plurality of bits and determine a first number based on a product of the exponent and a constant, wherein the constant is proportional to a logarithm of the number two, and determine the compressed RDM value based on rounding of sum, wherein the sum includes the first and second numbers, wherein the rounding is based on a predetermined step size in dB, such limitation cover mathematical calculations, relationship, and/or formula of performing multiplication of logarithm to a constant and addition. The claim additionally recites determine a second number using one or more bits of the mantissa as an index into a predetermined lookup table, wherein values of the lookup tables are proportional to logarithms of candidate mantissa values, such limitation cover the mental processes.  Therefore, the claim include limitations that fall within the “Mathematical Concepts / Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a telemetry device comprising a processing circuitry,  memory storing instructions, a sensor. However, the element recites at a high level of generality, i.e., as a generic system performing a generic computer function such as storing data and processing data. 
Furthermore, the claim recites a telemetry device communicates with a receiving station that processes an operating parameter of an airborne device as a compressed range Doppler map (RDM) value, such limitation is merely generally linking the use of the judicial exception (the compressed RDM value) to a particular technological environment of telemetry communication of an airborne device.
The claim recites receive the operating parameter of the airborne device as a RDM value, such limitation of receiving a RDM value is merely amount to mere data gathering, and recognized as an insignificant extra solution activities, and “the operating parameter of the airborne device” is merely generally linking the use of the judicial exception to a particular technological environment of telemetry communication of an airborne device.  
The claim recite transmit the compressed RDM value over a telemetry link to the receiving station for processing the compressed RDM value to control at least one of speed, 
Therefore, such additional elements fail to provide a meaningful limitation on the claim invention and does not integrate the judicial exception into a practical application because the additional elements amount to no more than mere instructions to apply the exception using generic computer element, generally linking the use of the judicial exception to a particular technological environment, and recite insignificant extra solution activities to the judicial exception. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element, generally linking judicial exception to a particular technological environment cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving and transmitting data are considered to be extra-solution activities in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus claim 1 is not patent-eligible under 35 U.S.C. 101.

Regarding claims 15 and 18, they recite a method and a product, respectively, and are corresponding to the apparatus claim 1. Thus, they are rejected for the same analysis as claim 1.

Regarding claims 2-14, 16-17, 19-20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons state above. The claims are dependent on claim 1, 15, and 18, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

Regarding claims 2-14, 16-17, 19-20, recite further limitations that are abstract mathematical concepts and mental processes without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182